Citation Nr: 1548000	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left bicep disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides with the Anchorage, Alaska RO.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2013, February 2014, August 2014, and June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for left bicep and left shoulder disabilities.  He alleges that these disabilities stem from an injury he sustained when his left arm was caught in a static line during a parachuting exercise.  

In its June 2015 remand, the Board directed the RO to obtain an addendum opinion regarding whether the Veteran's left bicep and left shoulder disabilities were related to service.  The Board specifically requested that the reviewing examiner accept as true the fact that the Veteran had in-service left bicep and left shoulder injury.  The Board further requested that the reviewing examiner discuss whether, considering the type of injury sustained, it was at least as likely as not that there could be any current residuals of the left biceps or left shoulder due to the claimed injury.
VA obtained to addendum opinions from D. L., D.O. in August 2015.  The opinion relating to the left bicep injury claim is conclusory and contains no rationale for the conclusions reached.  The opinion relating to the left shoulder disability claim is also conclusory and confusing.  The examiner notes that "injury would have as likely as not healed without residual if it occurred and was not recorded."  The examiner noted that March 2012 x-ray imaging of the Veteran's left shoulder showed normal findings with "expected aging changes noted in the shoulder."  The Board is unclear on whether these opinions acknowledge a current left bicep and shoulder disability and opine that they are not related to service, or alternatively, whether these opinions represent a finding that there is no current disability.

Thus, because both addendum opinions do not comply with the Board's remand instructions, another addendum opinion is required.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the March 2013 x-ray report is not currently associated with the claims file and is directly relevant to the issue on appeal.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding Anchorage VA medical center records.

2.  After the above has been accomplished to the extent possible, return the claims file to the examiner who provided the August 2015 VA opinion, if available, to provide the following opinion after review of the entire claims file, 

(a)  Does the Veteran have a diagnosed disability of the left bicep?

(b)  If yes, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service?

(c)  Does the Veteran have a diagnosed disability of the left shoulder?

(d)  If yes, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service?

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




